Citation Nr: 0923403	
Decision Date: 06/22/09    Archive Date: 07/01/09

DOCKET NO.  06-23 754	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for peripheral neuropathy 
of the bilateral feet, associated with herbicide exposure.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Lipstein, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1950 to 
November 1953 and from May 1968 to March 1969.  

This matter comes to the Board of Veterans' Appeals (Board) 
from an August 2006 rating decision by a Department of 
Veterans Affairs (VA) Regional Office (RO). The notice of 
disagreement was received in September 2006, the statement of 
the case was issued in March 2007, and a substantive appeal 
was received in March 2007.  The August 2006 rating decision 
also denied service connection for left thumb arthritis 
(claimed as left thumb injury), but this benefit was 
subsequently granted by rating decision in July 2007.  

The Veteran testified at a videoconference hearing before the 
Board in May 2009.  


FINDING OF FACT

The competent evidence does not demonstrate peripheral 
neuropathy of the bilateral feet.  


CONCLUSION OF LAW

Peripheral neuropathy of the bilateral feet was not incurred 
in or aggravated by service, nor may peripheral neuropathy of 
the bilateral feet be presumed to have incurred in such 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116, 1131, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304, 3.307, 3.309 (2008).  




REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

Before addressing the merits of the Veteran's claim on 
appeal, the Board is required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 
C.F.R. § 3.159 (2008) Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  The notification obligation in this case was 
accomplished by way of a letter from the RO to the Veteran 
dated in June 2006.  Additionally, the June 2006 letter 
provided the Veteran with notice of the types of evidence 
necessary to establish a disability rating and the type of 
evidence necessary to establish an effective date.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The RO also provided assistance to the Veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  
The evidence of record contains the Veteran's service 
treatment records and post-service VA and private treatment 
records.  The evidence of record also contains a report of VA 
examination dated in June 2006 with an October 2007 addendum.  
The examination reports obtained are fully adequate and 
contain sufficient information to decide the issue on appeal.  
See Massey v. Brown, 7 Vet. App. 204 (1994).  The Veteran and 
his representative have not made the RO or the Board aware of 
any additional evidence that needs to be obtained in order to 
fairly decide this appeal, and have not argued that any error 
or deficiency in the accomplishment of the duty to notify and 
duty to assist has prejudiced him in the adjudication of his 
appeal.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  
Therefore, the Board finds that duty to notify and duty to 
assist have been satisfied and will proceed to the merits of 
the Veteran's appeal.  

Criteria & Analysis

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303(a).  
Generally, service connection requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).

A disorder may be service connected if the evidence of record 
reveals that the Veteran currently has a disorder that was 
chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

In the absence of proof of a present disability (and, if so, 
of a nexus between that disability and service), there can be 
no valid claim for service connection.  Gilpin v. West, 155 
F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).  This principle has been repeatedly 
reaffirmed by the Federal Circuit, which has stated that "a 
veteran seeking disability benefits must establish . . . the 
existence of a disability [and] a connection between the 
veteran's service and the disability."  Boyer v. West, 210 
F.3d 1351, 1353 (Fed. Cir. 2000).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its 
merits, the evidence must preponderate against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Service treatment records reflect no objective findings or 
treatment for the feet.  A service Report of Medical 
Examination dated in March 1969 for separation purposes 
reflects that the Veteran's lower extremities were clinically 
evaluated as normal.  

Private medical records from Dr. B.A. dated in February 2006 
reflect that the Veteran stated that he began to experience 
numbness and tingling approximately 20 or more years earlier.  
Following physical examination and nerve conduction studies, 
Dr. B.A. assessed probable lumbosacral spinal stenosis; 
probable bilateral acute with chronic findings of S1 
radiculopathies; and probably very mild peripheral 
neuropathy.  

The Veteran underwent a VA examination in June 2006.  He 
stated that, about three to five years earlier, he began 
experiencing numbness in the plantar aspect of both feet.  He 
reported associated constant tingling sensation.  He stated 
that there was pain in the plantar aspect of both feet with 
prolonged walking.  Following physical examination, the 
examiner diagnosed peripheral neuropathy bilateral lower 
extremity, not found.  The examiner opined that there was no 
evidence of peripheral neuropathy of the lower extremities.  
Thus, the condition was not related to Agent Orange.  The 
examiner noted that the Veteran was diagnosed with 
arteriosclerotic and stenotic changes involving the arteries 
of the lower extremities following an ultrasound when he 
presented with claudication of the lower legs.  The examiner 
reasoned that this would partly explain the sensation of pain 
in the legs/feet following prolonged walking.  

Private medical records from Dr. A.F.V., Jr. dated in 
November 2006 reflect that Dr. A.F.V., Jr. discussed the 
Veteran's medical history with the Veteran and reviewed 
medical records dating back to 1969.  Dr. A.F.V., Jr. opined 
that the Veteran's neuropathy symptoms to the lower extremity 
are the result of his exposure to Agent Orange.  Dr. A.F.V., 
Jr. noted that the Veteran had documented medical claims of 
his current symptoms with other physicians dating back over 
the previous 35 years.  

There is a VA examination addendum dated in October 2007.  
The examiner reviewed the claims file and electronic medical 
record.  The examiner noted that there was documentation of 
bilateral leg cramps at night, and an ultrasound of the lower 
extremities dated in November 2004 showed peripheral arterial 
disease with evidence of arteriosclerotic and stenotic 
changes diffusely bilaterally.  The examiner noted that, 
following careful review of the claims file, the Veteran's 
medical record, and review of ancillary procedures, the July 
2006 VA examination opinion of no evidence of neuropathy of 
the lower extremities remained.  The examiner reasoned that 
the findings of diffuse arteriosclerotic and stenotic changes 
was the most likely cause for sensation of pain in the 
legs/feet following prolonged walking.  

While the conclusions of a physician are medical conclusions 
that the Board cannot ignore or disregard, see Willis v. 
Derwinski, 1 Vet. App. 66 (1991), the Board is free to assess 
medical evidence and is not compelled to accept a physician's 
opinion.  See Wilson v. Derwinski, 2 Vet. App. 614 (1992).  A 
medical opinion based upon an inaccurate factual premise is 
not probative.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  
A bare conclusion, even one reached by a medical 
professional, is not probative without a factual predicate in 
the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).  A 
bare transcription of lay history, unenhanced by additional 
comment by the transcriber, does not become competent medical 
evidence merely because the transcriber is a medical 
professional.  LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  
The Court has held that the value of a physician's statement 
is dependent, in part, upon the extent to which it reflects 
"clinical data or other rationale to support his opinion."  
Bloom v. West, 12 Vet. App. 185, 187 (1999).  Thus, a medical 
opinion is inadequate when it is unsupported by clinical 
evidence.  Black v. Brown, 5 Vet. App. 177, 180 (1995).

It is the responsibility of the Board to weigh the evidence, 
including the medical evidence, and determine where to give 
credit and where to withhold the same and, in so doing, the 
Board may accept one medical opinion and reject others.  
Evans v. West, 12 Vet. App. 22, 30 (1998), citing Owens v. 
Brown, 7 Vet. App. 429, 433 (1995).  But, we are mindful that 
we cannot make our own independent medical determinations, 
and that we must have plausible reasons, based upon medical 
evidence in the record, for favoring one medical opinion over 
another.  Evans v. West, supra; see also Rucker v. Brown, 10 
Vet. App. 67, 74 (1997), citing Colvin v. Derwinski, 1 Vet. 
App. 171 (1991).  Thus, the weight to be accorded the various 
items of evidence in this case must be determined by the 
quality of the evidence, and not necessarily by its quantity 
or source.

It is significant that the opinions of Dr. B.A. and Dr. 
A.F.V., Jr. included no rationale while the June 2006 VA 
examination and addendum opinions contained detailed and 
thorough rationales for the opinions.  Moreover, the opinion 
of Dr. A.F.V., Jr. was not based on physical examination of 
the Veteran, while the June 2006 VA examination included a 
physical examination.  The Board finds that the thorough and 
detailed VA examination reports are highly persuasive.

As for the Veteran's statements attributing his peripheral 
neuropathy of the lower extremities to his period of service, 
he is competent to describe symptoms of peripheral neuropathy 
of the lower extremities.  However, he is not competent to 
render a diagnosis, given the medical complexity involved 
with respect to the claimed disability.  Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

The Board has also considered whether presumptive service 
connection is warranted on the basis of herbicide exposure.  
In this regard, a veteran who, during active military, naval, 
or air service, served in the Republic of Vietnam during the 
period beginning on January 9, 1962 and ending on May 7, 
1975, shall be presumed to have been exposed during such 
service to an herbicide agent, unless there is affirmative 
evidence to establish that the veteran was not exposed to any 
such agent during that service.  38 U.S.C.A. § 1116(f). 38 
C.F.R. § 3.307(a)(6)(iii).  

In this case, the Veteran had the requisite service stated 
above, and, as such, it is presumed that he was indeed 
exposed to an herbicide agent such as Agent Orange.  See 38 
C.F.R. § 3.307(a)(6)(iii).  Moreover, affirmative evidence 
does not exist to rebut that presumption.  However, despite 
presumed exposure to an herbicide agent, presumptive service 
connection under 38 C.F.R. § 3.307(a)(6) is still not for 
application.  As there is no persuasive evidence of a 
diagnosis of peripheral neuropathy of the bilateral feet, a 
presumptive grant of service connection is precluded.  
Indeed, in the absence of proof of a present disability there 
can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).

In sum, as the preponderance of the evidence is against the 
claim, the benefit of the doubt rule is not applicable.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 
54-56 (1990).


ORDER

Service connection for peripheral neuropathy of the bilateral 
feet, associated with herbicide exposure, is not warranted.  

The appeal is denied.  



____________________________________________
M.G. MAZZUCCHELLI
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


